Barnard, P. J.
We think that a note made by a married woman, payable to her own order, and at a future date and at a specified place, is negotiable, although it contain a clause that the amount of the note is therein made a charge upon her separate estate. To give her a position as to her separate estate, as if unmarried, the use of the words whereby her separate estate is charged should not be held to destroy the negotiability of the note. The plaintiff is a bona fide holder of the note before maturity. He gave up his claim against John Ruck, and took therefor the note in question.
The cases establish this to be a good consideration. The judgment should be affirmed, with costs.

Judgment affirmed.